Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communication(s) filed on 03/24/2021. There are a total of 20 claims pending in the application; claims 1, 10, and 13 have been amended; no claims have been canceled or added.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 02/27/2019.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. “Ito” (US 2012/0210046 A1) in view of MINEMURA et al. “Minemura” (US 2011/0207405 A1).
1.	In regard to claim 1 Ito teaches:
“A storage device (e.g., memory device 11 in Fig. 1) comprising: a non-volatile memory;” (e.g., ¶ 0046, the NAND flash memory 18 in Fig. 1).
“an interface circuit configured to be electrically connected to a host device and be capable of communicating with the host device;” (e.g., ¶ 0044, Fig. 1, the host interface 12 in Fig. 1).
“a first control circuit configured to perform control of writing write data received from the host device via the interface circuit into the non-volatile memory;” (e.g., ¶ 0045, Fig. 1,  memory interface 17b performs interface processing between the card controller 11a and the NAND flash memory 18).
(e.g., ¶ 0045, Fig. 1, interface processing between the wireless LAN signal processor 19a and the wireless communication signal processor 19b). However, Ito does not appear to expressly teach while Minemura discloses:
“a second control circuit configured to determine whether or not the write data received via the interface circuit (e.g., Abstract, a near field wireless communication device includes a receiver and a controller. The receiver is configured to obtain data by receiving a wireless signal; ¶ 0050, Fig. 4, the main controller 100 detects the type of the data stored in Step 4b to determine whether or not reception of the type is permitted by using the received data determination processing function 100e) include a predetermined type of data based on measurement data associated with the write data, and stop wireless communication performed by the wireless transmitting and receiving circuit in a case where it is determined that the write data include the predetermined type of data.” (e.g., ¶¶ 0049-0054, steps 4d-4h to A in Fig. 4; to A and step 3i in Fig. 3, turn off near field communication module; claim 4, wherein controller comprises a type detection module configured to detect a type of the data and is configured to stop the data reception of the receiver when the type detected by the detection module is a predetermined type) stop reception of by wireless receiver when it is detected that data received is of predetermined type.
Disclosures by Ito and Minemura are analogous because they are in the same field of endeavor and/or solving a similar or common problem.

The motivation for including the stop reception of the wireless data as taught by paragraph [0014] of Minemura is to stop the receiving operation of the receiver in the case where the receiver receives an unwanted signal.
Therefore, it would have been obvious to combine teaching of Minemura with Ito to obtain the invention as specified in the claim.
2.	In regard to claim 10 Ito teaches: 
“A control method of a memory system capable of communication with a host device via an interface circuit (e.g., host interface 12 in Fig. 1) and capable of wirelessly communicating with a wireless device via a wireless transmitting and receiving circuit, (e.g., ¶ 0045, wireless communication interface 17a in Fig. 1), comprising: receiving write data from the host device via the interface circuit;” (e.g., ¶ 0136, host interface (card interface) 12 has a function of accessing data in (reading and writing data from and to) the card). However, Ito does not appear to expressly teach while Minemura discloses:
“determining whether or not the write data received via the interface circuit (e.g., Abstract, a near field wireless communication device includes a receiver and a controller. The receiver is configured to obtain data by receiving a wireless signal; ¶ 0050, Fig. 4, the main controller 100 detects the type of the data stored in Step 4b to determine whether or not reception of the type is permitted by using the received data determination processing function 100e) include a predetermined type of data based on measurement data associated with the write data; and stopping wireless communication performed in the memory system in a case where it is determined that the write data include the predetermined type of data.” (e.g., ¶¶ 0049-0054, steps 4d-4h to A in Fig. 4; to A and step 3i in Fig. 3, turn off near field communication module; claim 4, wherein controller comprises a type detection module configured to detect a type of the data and is configured to stop the data reception of the receiver when the type detected by the detection module is a predetermined type) stop reception of by wireless receiver when it is detected that data received is of predetermined type. The motivation for combining is based on the same rational presented for rejection of claim 1.
3. 	In regard to claim 2 Ito further teaches 
wherein the predetermined type of data is data which includes at least audio data, and of which noise mixed during the write data are written into the non-volatile memory” (e.g., ¶ 0029, mobile audio devices).  
Minemura discloses: “while performing the wireless communication is to be suppressed.” (e.g., ¶¶ 0049-0054, steps 4d-4h in Fig. 4 to A and step 3i in Fig. 3; claim 4). Stopping wireless communication
4. 	In regard to claim 3 Minemura further teaches:
(e.g., ¶¶ 0049-0054, steps 4d-4h in Fig. 4 to A and step 3i in Fig. 3; claim 4). Stop reception of by wireless receiver when it is detected that data received is of predetermined type.
5. 	In regard to claims 7 and 12 Minemura further teaches: 
“wherein the second control circuit is configured to restart the wireless communication performed by the wireless transmitting and receiving circuit in a case where the second control circuit determines that new write data received from the host device via the interface circuit do not include the predetermined type of data after the wireless communication performed by the wireless transmitting and receiving circuit is stopped.” (e.g., ¶ 0050, steps 4d-4i in Fig. 4). 

Claims 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. “Ito” (US 2012/0210046 A1) in view of Yahiro “Yahiro” (US 2002/0141095 A1).
6.	In regard to claim 13 Ito teaches: 
 “A storage device (e.g., memory device 11 in Fig. 1) comprising: a non-volatile memory;” (e.g., ¶ 0046, the NAND flash memory 18 in Fig. 1).
(e.g., ¶ 0044, Fig. 1, the host interface 12 in Fig. 1).
a wireless transmitting and receiving circuit configured to be capable of wirelessly communicating with a wireless device;” (e.g., ¶ 0045, Fig. 1, interface processing between the wireless LAN signal processor 19a and the wireless communication signal processor 19b). 
“a control circuit configured to perform control of writing write data received from the host device via the interface circuit into the non-volatile memory,” [e.g., ¶ 0042, Fig. 1, card controller 11a includes a host interface 12 … a wireless interface 17a; ¶ 0048, Fig. 1, when the buffer 16 writes data transmitted from the host 20 to the NAND flash memory 18; ¶ 0142, Fig. 15, the card controller 11a is capable of accessing the NAND memory module 18, and reading and writing data therefrom and thereto. A Wi-Fi SD card of the present embodiment accesses (reads and writes data from and to) the NAND memory module 18]. However, Ito does not appear to expressly teach while Yahiro discloses: 
“perform control of enabling or disabling wireless communication performed by the wireless transmitting and receiving circuit in accordance with a data amount of the write data received via the interface circuit and a time required for reception of the write data.” (e.g., ¶ 0045; Figs. 3 and 4) if it is determined that total communication data size has exceeded a predetermined use and time limit, disable (e.g., stop) wireless communication.
Disclosures by Ito and Yahiro are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system taught by Ito to include the stop reception of the wireless when detected a predetermined data type disclosed by Yahiro.
The motivation for including the stop reception of the wireless data as taught by paragraph [0014] of Yahiro is to disable the communication of wireless unit based on some restricted condition such as data size limit.
Therefore, it would have been obvious to combine teaching of Yahiro with Ito to obtain the invention as specified in the claim.  
7. 	In regard to claim 14 Yahiro further teaches: 
“wherein the control circuit is configured to perform the control of disabling the wireless communication in accordance with the data amount and the time, in a case where the wireless transmitting and receiving circuit is in the wireless communication and the control circuit starts a write operation of writing the write data into the non-volatile memory.” (e.g., ¶ 0045; Figs. 3 and 4).

Allowable Subject Matter
s 4-6, 8-9, 11, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant arguments have been fully considered but they are not persuasive.
In regard to rejection of the independent claim 1. The Remarks recites some portion(s) of Minemura’s disclosure and then on page 11 states:
“Applicant submits Minemura does not disclose or suggest currently recited claim features in which an interface circuit receives a determination target data, and specifically write data from an interface circuit, and which is thereby different from a circuit such as a wireless transmitting receiving device whose operation is to be stopped.” (Emphasis added).

The Examiner respectfully submits the claim or specification does not recite any limitation or feature as has been argued. The independent claim 1, in part, recites:
“a second control circuit configured to determine whether or not the write data include a predetermined type of data” (emphasis added).

It appears that the data is received and then a determination is made whether or not the received data include a predetermined type of data. Page 11 of the Remarks further states:
Thereby, Minemura does not disclose or suggest to “determine whether or not the write data received via the interface circuit include a predetermined type of data ... and stop wireless communication performed... ”, 

Paragraph [0041] of Minemura states:

“In Step 3i, the main controller 100 stops the power supply to, and the operation of, the near field wireless communication module 60…” (emphasis added).

Minemura). The near field communication 60 communicate with the wireless device (shown as “MS” in the Fig. 1). The near field wireless communication module comprises both receiver and transmitter interfaces (e.g., see paragraph 0066 of Minemura). The Examiner respectfully submits that Ito in view Minemura teach or render obvious the claim limitations. The Examiner points out that in a 103 or obvious rejection, the combined teachings of the prior art references used must be considered. For Example, the disclosure of Ito used as the primary reference teaches a host interface (12) and a wireless communication interface (17a), (e.g. see Fig. 1 of Ito). Ito teaches that storage devices communicate with host (2) via host interface 12 and wireless devices via wireless communication interface 17a. The communication comprises both receiving and sending data. However, Ito does not appear to disclose stopping data via wireless communication interface if received data include a predetermined type of data. Minemura teaches if received data comprise predetermined type of data, the controller configured to stop the receiving operation, or the controller may stop the power supply to the near field wireless communication module and thus stop operation the near field wireless communication module (e.g., stopping operations of wireless receive and transmit interfaces). The independent claim 10 recites similar limitations and the Examiner response to the arguments regarding independent claim would apply.
In regard to rejection of the independent claim 13, page 12 of the Remarks recites:
Yahiro the circuit receiving the determination target data is the same circuit whose operation is to be stopped.
Applicant submits Yahiro also does not disclose or suggest the currently clarified claim features of that data being “received via the interface circuit””
As noted above, in response to argument regarding the independent claim 1, in the obvious type rejection, combined teachings of all prior art references must be considered. Ito teaches a host interface and a wireless interface and a controller configured communicate with the host and the wireless device. However, Yahiro discloses:
“[0029] FIG. 2 shows the memory built-in wireless communication device 20.
[0030] As shown in FIG. 2, the memory built-in wireless device of this embodiment comprises an interface 1, RAM 2, ROM 3, wireless unit 4, storage unit 5, output unit 6, and control unit 7. 
[0031] The interface 1 is used to connect another information processing apparatus, and data is exchanged with the information processing apparatus via the interface 1. 
[0032] The RAM 2 temporarily stores information and data during execution of a program. The ROM 3 stores a program that implements the operation of the wireless communication device of this embodiment. The wireless unit 4 makes wireless communications with various peripheral devices.
[0037] Furthermore, the method of transferring data to various information processing apparatuses via the interface 1, and the method of transferring information to various peripheral devices via the wireless unit 4 are not particularly limited.” (Paragraphs 0029-0032 and 0037 of Yahiro, emphasis added). 
Although not expressly spelled-out, by Yahiro, the wireless unit 4 which communicates with other wireless devices comprises a wireless interface. The wireless unit 4 is part of the wireless communication device 20 shown in Fig. 2. Disabling or restriction operation the wireless unit 4 does not stop operation of the wireless 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
June 9, 2021